Citation Nr: 1230401	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  11-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to August 1966 and from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in February 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In April 2012, the Board remanded the Veteran's claim of service connection for a back disorder for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran was afforded a VA examination in May 2012 that included an etiological opinion discussing the Veteran's back condition.  After examining the Veteran, the examiner concluded that the Veteran's back disability was less likely than not incurred in or caused by the in-service injury, event, or illness.  Additionally, he stated that he could find no documentation of treatment for a back injury in the Veteran's service treatment records, and the separation examinations did not indicate any back problems at the time of separation.  Further, the examiner stated that the first documentation concerning back problems found in the CPRS was a September 1991 L-spine x-ray showing degenerative disc disease (DDD).  He also had a MRI done in September 1997 showing DDD with no definite spinal stenosis.  Additionally, a March 1998 EMG done was positive for radiculopathy.  The examiner concluded that with no documentation of an injury and no history of treatment for over 20 years after separation, it was less likely than not that the Veteran's current back condition was caused by a military injury.  

The examiner based his opinion on the fact that the Veteran had no documented treatment for a back injury in-service, no back disability noted on separation, and no documented treatment for back problems until 20 years after his discharge from service.  Under the law, however, the Board must be mindful that the Veteran reported at the February 2012 Travel Board hearing that he was pushed off a tank and landed on his back on concrete during his initial period of active duty from February 1966 to August 1966, and that the Veteran also contends that he has received treatment for his back since 1970.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, and competent to describe readily observable features or symptoms of illness such as back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Also, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In light of the foregoing, the Board seeks a clarification of opinion from the examiner as to whether assuming the in-service back injury occurred as described and given the Veteran's belief that back problems he experienced over the years and his current back problems are a continuing disease process of the in-service back injury, the likelihood that the Veteran's back disability is in fact etiologically related to such injury.  

Also, the Board observes that the examiner referenced records that appeared in CPRS [Computerized Patient Record System] but are not in the claims file.  All outstanding records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1) Associate outstanding records contained in CPRS pertaining to the Veteran's claimed back disability with the claims file, including the September 1991 L-spine x-ray, September 1997 MRI, and March 1998 EMG referenced by the May 2012 VA examiner.  If not available, render a formal finding of unavailability of records. 

2) The claims file should be returned to the VA examiner(s) who conducted the May 2012 Spine VA examination (or, if unavailable, to another appropriate VA reviewer).  The claims file and a copy of this remand must be made available to and reviewed by the examiner.

The examiner should assume that the Veteran sustained an in-service back injury (pushed off a tank and landed on his back on concrete during his initial period of active duty from February 1966 to August 1966).  In his lay belief, the Veteran believes that his in-service injury is connected to his current back disability.

In an addendum, the reviewer should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability is etiologically related to the in-service back injury.  In this regard, assuming the in-service back injury occurred as described and given the Veteran's lay belief that back problems he experienced over the years (1970 to date) and current back problems are a continuing disease process of the in-service back injury, the examiner must discuss the likelihood that the Veteran's current back disability is in fact etiologically related to such injury/consistent with the described injury.  

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  
	
3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



